UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 20, 2009 SEAFARER EXPLORATION CORP. (Exact name of registrant as specified in its charter) Delaware 000-29461 73-1556428 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) Kyle Kennedy Chief Executive Officer 14497 N. Dale Mabry Hwy.
